Argued, December 4, 1922.
The only defense presented to the plaintiff's action is that the Act of the 5th of July, 1917, P.L. 682, and the Act of the 21st of March, 1919, P.L. 20, are unconstitutional. The first of these statutes relates to the repayment to the owner of property abutting on a highway in any city of the Commonwealth of any money paid by him on any assessment levied against said property for paving, curbing and guttering, or otherwise improving the same, when it shall have been determined in any proceeding at law or in equity by a court of competent *Page 114 
jurisdiction that the said owner was not liable for the payment of such improvement at the time such improvement was ordered by the council of said city to be made. The second act is an amendment of the former and is like it in terms with the addition to the word city of the words "boroughs or incorporated towns." It is objected that the Act of 1917 is unconstitutional because it relates only to cities; that it is legislation regulating the affairs of counties, cities, townships, wards, boroughs and school districts in violation of section 7 of article III of the Constitution. It is further objected that the title is broader than the enactment. With respect to the Act of 1919, the contention is that the Act of 1917 being unconstitutional an amendment thereof cannot be made, and that the latter statute must therefore be treated as nullity. The argument made against the Act of 1917 that it is class legislation in that it only applies to cities is answered by the Act of 1919 which covers all incorporated municipal districts. The title to the Act of 1917 fully covers the subject to be legislated on and is not objectionable even if in its terms it is broader than the enacting clause. The subject is the refunding of money paid by property owners on municipal claims to which the municipality was not entitled. The use of the words property owners in the title was evidently intended to describe owners of real estate, and the enacting clause limits the subject to such owners who have been charged with municipal assessments for street improvements, and this subject is covered by the general terms of the title. The legislation confers on the respective municipalities authority to refund money which they had no right to collect. This is in no sense the granting to any corporation, association or individual any special or exclusive privilege or immunity. It is the declaration of a purpose to permit the municipality to be just with respect to funds collected by assessments levied under the forms of law which were paid without the judgment of a court and through, as we may assume, the mutual *Page 115 
misapprehension of the municipality and the property owner that there was a valid claim for the amount paid. The grant of authority to refund money collected without right is not legislation contemplated in section 7 of article III of the Constitution. Nor is the statute objectionable because it is made applicable to cities alone. This subject was discussed at length in Wheeler v. Phila., 77 Pa. 338, and Sugarnotch Borough, 192 Pa. 349, which fully sustain the classification of municipalities for purposes of legislation. The fact that diversity of results may follow is not a valid objection, for where the classification is based on genuine distinctions, its expediency is for legislative determination. We agree with the learned trial judge that the Act of 1919 is a valid statute covering the provisions of the Act of 1917. We think it unnecessary to discuss the question whether assuming the Act of 1917 to be unconstitutional an amendment thereto can be made. The Act of 1919 is self-sustaining and is not necessarily therefore dependent for its validity on the Act of 1917. All incorporated districts of the State are brought within the provisions of the Act of 1919 and the special legislation argument is therefore not relevant. The act is appropriately applicable to the incorporated districts of the State because therein arise the claims with reference to assessments for municipal improvements; they constitute a class and a large class of municipal claims; they are prosecuted in the first instance by liens against real estate. The test of the validity of the lien may not be determined for a considerable period after it becomes a charge on the property. In many instances such claims are paid to permit the transfer of property unencumbered. There is a manifest propriety therefore in legislation which permits the refunding of a claim paid on the assumption that it was a valid lien when the fact may be otherwise determined as the result of a judicial inquiry. In the case under consideration the borough ordinance provides for the repayment of the money. Why should that not be *Page 116 
done? If the city has secured a sum of money from the plaintiff through the assertion of a lien to which money it had no legal claim, a sufficient reason is not apparent why it may not do that which good conscience suggests, and the statute and city ordinance authorize to be done. The fact that the ordinance refers to the Act of 1917 is not material. The question is one of the authority of the city to do the thing proposed and that depends on the effectiveness of the legislation. The Act of 1919 confers such authority; it is immaterial that it was supposed when the ordinance was adopted that it was the Act of 1917 under which it was proceeding. The opinion of the trial court states clearly the principles on which the judgment was entered. We concur in the conclusion reached.
The judgment is affirmed.